Citation Nr: 0509534	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-34 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right knee disability, 
asserted on a direct basis as well as secondary to his 
service-connected status post left knee injury, posterior 
cruciate ligament tear (left knee disability).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claim of service 
connection for right knee disability on the grounds that it 
was neither directly related to service or was secondary to 
his service-connected left knee disability.  The veteran 
perfected a timely appeal of this determination to the Board.

The Board notes that in a September 1998 rating decision, the 
RO denied service connection for right knee disability on the 
basis that the claim was not well grounded under the law then 
in effect.  As the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) observed in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), pursuant to Section 7 of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), if a claim that was 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated "as if the 
denial or dismissal had not been made."  Id. at 1343-44.  
Accordingly, the appeal of his right knee disability claim 
stems from the December 2002 rating decision.

In the December 2002 rating decision, the RO also denied 
service connection for bilateral hip disability, and February 
2003, the veteran submitted a Notice of Disagreement (NOD) to 
that determination.  The Board observes, however, that in a 
signed, March 2003 statement, the veteran withdrew his NOD, 
and thus this issue is no longer pending before VA.  
38 C.F.R. § 20.204(c) (2004).

In a February 2004 rating decision, the RO denied entitlement 
under the provisions of 38 U.S.C.A. § 1151 for low back 
disability.  The Board observes, however, that the veteran 
asserted entitlement to VA compensation benefits for low back 
disability due to treatment for his service-connected left 
knee disability, and to date, VA has not considered his claim 
of secondary service connection for low back disability.  
This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
right knee disability on the basis that the condition had its 
onset during his period of active duty.  In support, he 
points out that he was treated for right knee problems on 
several occasions during his period of active duty.  The 
Board observes that the service medical records confirm that 
the veteran was seen on numerous occasions.  In this regard, 
the Board notes that the veteran was seen for treatment of 
right knee problems in February and December 1989, September 
1990, and June 1991.

The veteran alternatively maintains that service connection 
is warranted for right knee disability on the basis that the 
condition was caused or aggravated by his service-connected 
left knee disability.  In this regard, the Board observes 
that not only is the veteran's left knee disability rated as 
20 percent disabling under Diagnostic Code 5257, but service 
connection is also in effect for peroneal nerve palsy of the 
left foot, which was established as secondary to his left 
knee disability; the latter disability is rated as 10 percent 
disabling under Diagnostic Code 8521.

In appealing the denial of his claim, the veteran 
specifically requested that he be afforded a VA examination.  
In denying this request, the RO, while acknowledging the 
veteran's in-service treatment for his right knee disability, 
and that service connection was in effect for left knee 
disability, nonetheless concluded that an examination was not 
necessary because there was no evidence showing that he had a 
right knee disability that was either related to service or 
to his service-connected left knee disability.

In light of the foregoing, the Board agrees with the veteran 
and finds that he must be afforded a pertinent VA examination 
to determine whether it is at least as likely as not that he 
has right knee disability that might be related to or had its 
onset during service or to his service-connected left knee 
disability.  Thus, the Board concludes that, on remand, the 
veteran must be afforded such an examination, and in the 
accompanying report, the examiner must comment on this issue.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service right knee 
problems.  This should specifically 
include records of his treatment at the 
Syracuse, New York, VA Medical Center, 
dated since March 2003.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any right knee disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should offer an opinion 
as to whether it is at least as likely as 
not that the veteran has a right knee 
disability that is either related to or 
had its onset during his period of 
service.  The examiner should also 
comment as to whether it is at least as 
likely as not that any right knee 
disability found to be present was caused 
or aggravated by his left knee disability 
and/or his secondary peroneal nerve palsy 
of the left foot.  The examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

4.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


